NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
C. ROBERT SUESS, LEO SHERRY, RICI'IARD A.
GREEN, IRVING ROBERTS, ON BEHALF OF ALL
OTHER SHAREHOLDERS OF BENJAMIN
FRANKLIN FEDERAL SAVINGS AND LOAN ASSO-
CIATION, PETER BAKER, BENJAMIN FRANKLIN
FEDERAL SAVINGS AND LOAN ASSOCIATION,
AND DONALD MCINTYRE,
Plaintiffs-Appellants,
AND `
FEDERAL DEPOSIT INSURANCE CORPORATION,
Plaintiff-Appellee,
V.
UNITED STATES,
Defendcmt-Appellee.
2011-5101
Appea1 from the United States C0urt of Federa1
C1aims in 90-CV-981, Seni0r Judge L0ren A. Sn1ith.
ON MOTION

SUESS, v.Us 2
0RDER
C. R0bert SueSs, et al. move for a 7-day extension of
time, until February 10, 2012, to file their reply brief.
The court notes that the appellants’ reply brief was re-
jected by the court on February 13, 2012. The corrected
reply brief is due February 27, 2012.
Upon consideration thereof,
IT ls 0RDERE1) THAT: s
The motion is granted to the extent that the appel-
lants’ corrected reply brief is due February 27 , 2012.
FOR THE COURT
 2 1  /sf Jan Horbaly
Date J an Horbaly
Clerk
cc: D0n S. Willner, Esq. FILED
John M. Dorsey, lIl, Esq. 
Jeanne E. Davidson, Esq. s
321 FEB 211zu1z
.|AN HORBAl¥
CLERK